Citation Nr: 1532233	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is related to acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claims of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  Legal Criteria

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they are related to acoustic trauma during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record establishes a current diagnosis of bilateral hearing loss and tinnitus on the April 2009 Compensation and Pension Examination.  The VA audiologist who examined the Veteran stated that the Veteran reported military noise exposure.  Additionally, the Veteran's DD Form 214 indicates he earned the Combat Infantryman's Badge and Bronze Star.  Thus, the Board concedes in-service acoustic trauma. The Veteran is also considered competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent, such as tinnitus);  see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board therefore finds that the first two elements of service connection, a current disability and in-service injury, are demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran satisfies the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Id.  In an April 2009 Compensation and Pension Audio Examination, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus, but concluded that the Veteran's hearing loss and tinnitus were not caused by, or a result of, military noise exposure.  The examiner's rationale in denying a nexus for both hearing loss and tinnitus was that a comparison of the Veteran's enlistment audio examination to his separation audio examination, did not reveal a standard threshold shift in hearing in either ear at separation.  The examiner noted that research studies show that hazardous noise exposure has an immediate effect on hearing, does not have a delayed onset, and is not progressive or cumulative.  The Board notes that the absence of documented hearing loss or tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner noted that after leaving active service, the Veteran worked in construction and only used hearing protection "once in a while."  He also noted that the Veteran recreationally fired guns on two occasions without hearing protection.  The examiner noted that the Veteran reported that his hearing loss was noticeable in his late 20s and the onset of his tinnitus was in his 30s.

In a June 2015 Travel Board hearing, the Veteran testified that the first time he sought treatment for hearing loss was in November 1967, during active service.  He further testified that he was in the hospital for ten days for ear problems and a high fever but that this was not in his service treatment records.  The Board notes that a November 22, 1967 service treatment record (STR) notes that the Veteran was seen for an ear infection and left ear draining.  The Veteran testified that he did not seek treatment for his hearing loss and tinnitus after active service because his wife at the time, a nurse, told him that nothing could be done for him.  He stated that he could not remember when he first started seeking treatment for his hearing loss but that it just kept getting "worse and worse."  

The Veteran testified that after active service, he worked in construction for a few years but worked with drywall and did not use any power tools or anything that might cause hammering noises.  He noted that it was mostly just hand tools and that he wore ear protection.  The Veteran testified that after active service, he did not fire a weapon for over 30 years.  He stated that after service, his hobbies included bike riding which did not involve a lot of noise.  The Veteran testified that he had not been receiving regular VA treatment for his hearing loss but that he had hearing aids from the VA.

The Veteran testified that his hearing loss and tinnitus have bothered him since active service and have gotten worse over the years.  He stated that contrary to what the VA examiner noted in the April 2009 examination, his hearing loss began in active service and not in his 20s.  The Veteran testified that he never complained about his hearing loss because he just wanted to get discharged.  He also stated that contrary to what the VA examiner noted in the April 2009 examination, his tinnitus began in Vietnam and not in his 30s.  The Veteran testified that his tinnitus was constant and late at night, when it was very quiet, drives him crazy.  

The Veteran testified that he has problems in a room full of people and felt "kind of lost" because he could not hear the conversations going on around him.  He reported that when he watched TV, he had to put the volume up high and he would "get yelled at constantly to turn the TV down."

The Veteran's spouse testified that she has known the Veteran since 1990 and that they had been together for 25 years.  She stated that even in 1990, she noticed that the Veteran had problems with his hearing.  She had to repeat things to him and he could not hear her if he was not in the same room with him.  

The Board finds that the April 2009 Compensation and Pension Audio Examination is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner diagnosed the Veteran with both bilateral hearing loss and tinnitus and noted that the Veteran was exposed to hazardous noise while in service.  He denied a nexus between the conceded in-service noise exposure and the Veteran's current disabilities because there was no threshold shift in the Veteran's hearing during service.  A threshold shift in hearing is not necessary for entitlement to service connection for hearing loss or tinnitus.  See Ledford, at 89.   As such, the Board finds that the April 2009 Compensation and Pension Examination is of diminished probative value.  

The Board finds that the continuity of symptoms reported by the Veteran and his spouse are credible and of greater probative weight than the April 2009 Compensation and Pension examiner's opinion.  As such, all the elements necessary for establishing service connection are therefore met and affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107a (West 2002); 38 C.F.R. § 3.102 (2013).











ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


